DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 9, 10, 11, 14, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Bhattad (US 20180332533). 
In regards to claims 1 and 11, Bhattad discloses a method, performed by a user equipment (UE), of controlling monitoring of a physical downlink control channel (PDCCH ) (Bhattad paragraph 0030, 0031 and 0175), the method comprising: 
Receiving, by the UE, wake up signal (WUS) (Bhattad Abstract) configuration information (Bhattad paragraph 0177 note: this reads on information about WUS) from a base station; 
Receiving, by the UE, (Bhattad paragraph 0179) a WUS transmitted from the base station based on the WUS configuration information; and
 monitoring at least one search space associated with the detected WUS(Bhattad paragraph 0011).

In regards to claims 9 and 19, Bhattad discloses a method and a UE as described above. Bhattad further discloses the monitoring of the at least one search space associated with the detected WUS comprises: monitoring a search space not associated with the detected WUS (Bhattad Fig. 16 Item 1646, 1647 paragraph 0031, 0128 note: this reads on search spaces not associated WUS).
In regards to claims 10 and 20, Bhattad discloses a method and a UE as described above. Bhattad further discloses the monitoring of the at least one search space associated with the detected WUS comprises not monitoring (Bhattad Fig. 16 Item 1621-1624 paragraph 0133 note: this reads on “need not monitor”) a search space not associated with the detected WUS.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5, 6, 8, 12, 15, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bhattad in view of Hwang (Provisional Application 62586210). 
In regards to claims 2 and 12, Bhattad discloses a method and a UE as described above. Bhattad fails to teach the at least one search space associated with the detected WUS is determined based on a search space type, and the search space type comprises at least one of a UE-specific search space (USS) or a Type-3 common search space (CSS). However, Hwang discloses the at least one search space associated with the detected WUS is determined based on a search space type, and the search space 
In regards to claims 5 and 15, Bhattad discloses a method and a UE as described above. Bhattad fails to teach the at least one search space associated with the detected WUS is determined based on a search space index received from the base station. However, Hwang discloses the at least one search space associated with the detected WUS is determined based on a search space index (Hwang page 15 section 3A note: this reads on index of symbol. See also section 3 about UE-specific search space) received from the base station. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Hwang’s index in Bhattad’s method for reducing power consumption (Hwang page 2 section 1).
In regards to claims 6 and 16, Bhattad in view of Hwang discloses a method and a UE as described above. Bhattad in view of Hwang further discloses the search space index is included in an upper layer signaling, a downlink control information (DCI) (Bhattad paragraph 0181), or a media access control (MAC) control element (MAC CE) received from the base station.
In regards to claims 8 and 18, Bhattad in view of Hwang discloses a method and a UE as described above. Bhattad in view of Hwang further discloses the search space index is included in the detected WUS (Hwang page 15 section 3A note: index of symbol is included in WUS).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10945209. Although the claims at issue are not identical, they are claims 1-14 of U.S. Patent No. 10945209 encompasses all the limitations recited in claims 1-20.

Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSINCHUN LIAO whose telephone number is (571)270-7701.  The examiner can normally be reached on Monday - Thursday, 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571)272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






/HSINCHUN LIAO/Primary Examiner, Art Unit 2641